DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The instant Action is responsive to Applicant’s Amendment, Arguments and Remarks filed 07/12/2022.
3. All rejections and/or objections previously made are hereby withdrawn.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 7/12/2022 were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Priority
5. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in UNITED KINGDOM parent Application GB2012816.1, filed on 08/17/2020. Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Allowable Subject Matter
6. In view of a thorough search and examination of the present application, and in light of the following:
Prosecution history of the instant application;
An Examiner’s Amendment amending claims 14 and 15;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (PE2E, EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 1-15 are allowed. 
Examiner’s Amendments
7. An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The Examiner's Amendments listed below was to address formality of claims 14 and 15 which are not the methods of claim 1, instead, the claims are independent claims in the categories of readable medium and system, respectively, for performing the steps of the method recited in claim 1. 

7.1. Please amend below claims in the set of claims 14-15 as below:
14. (Currently Amended) A non-transitory computer-readable medium comprising computer executable instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform the method comprising: 
aggregating at least a portion of a first data table, which is an output of a data pipeline of a first data processing system, into a first aggregated data table;
aggregating at least a portion of a second data table, which is an output of a data pipeline of a second data processing system, into a second aggregated data table;
performing a data comparison between the first aggregated data table and the second aggregated data table to obtain a data differentiating table;
performing a schema comparison between the first aggregated data table and the second aggregated data table to obtain a schema differentiating table, wherein the schema differentiating table includes indications of:
names of each column in the first aggregated data table,
any columns present in the first aggregated data table but not in the second aggregated data table, and
any columns with a type mismatch between the first and second aggregated data tables;
generating a first output validation score based on the data differentiating table;
generating a second output validation score based on the schema differentiating table; 
generating a summary comprising both the first and second output validation scores; and
deriving a value from the summary that indicates a similarity between the output of the data pipeline of the first data processing system and the output of the data pipeline of the second data processing system.

15. (Currently Amended) A system for output validation of data processing systems, the system comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to perform the methodcomprising: 
aggregating at least a portion of a first data table, which is an output of a data pipeline of a first data processing system, into a first aggregated data table;
aggregating at least a portion of a second data table, which is an output of a data pipeline of a second data processing system, into a second aggregated data table;
performing a data comparison between the first aggregated data table and the second aggregated data table to obtain a data differentiating table;
performing a schema comparison between the first aggregated data table and the second aggregated data table to obtain a schema differentiating table, wherein the schema differentiating table includes indications of:
names of each column in the first aggregated data table,
any columns present in the first aggregated data table but not in the second aggregated data table, and
any columns with a type mismatch between the first and second aggregated data tables;
generating a first output validation score based on the data differentiating table;
generating a second output validation score based on the schema differentiating table; 
generating a summary comprising both the first and second output validation scores; and
deriving a value from the summary that indicates a similarity between the output of the data pipeline of the first data processing system and the output of the data pipeline of the second data processing system.
Reasons for Allowable
8. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's non-Final Office Actions of 04/18/2022, the rejections were made to claims 1-15 under U.S.C. § 103 as being unpatentable over
OraRep: "Oracle7™ Server Distributed Systems”, (Volume II: Replicated Data, Release 7.3, primary author: Maria Pratt, February 1996, Oracle® Corporation,  hereafter "OraRep"), in view of 
Yu et al.: “INFERRING JOINS FOR DATA SETS”, (U.S. Patent Application Publication US 20210149896 A1, filed 2019-11-14; and published 2021-05-20, hereafter “Yu”).

The application is dedicated to validating the output of data processing, for example, data migration, determining whether a migration has been successful and/or accurate or not. It would also be desirable to have an automatic system that is able to indicate quantitatively whether a migration has been successful or not in the given circumstances, avoiding the need for manual checking and validation, which is often very expensive in time and resources for large datasets. The instant application endeavors to quantify the success of migration by performing steps comprising generating validation score based on the data differentiating table, validation score based on the schema differentiating table, generating a summary comprising of the output validation scores, and deriving a value from the summary that indicates a similarity between the output of the data pipeline between data processing systems.

In a response to the above Office Actions of 04/18/2022, the Remarks, Arguments and Amendment filed 7/12/2022, in respect of independent claims, the Applicant argued that the cited references failed to teach the subject matters as amended 7/12/2022, including mainly, ”OraRep appears to relate to replication capabilities of Oracle? Server (OraRep at i), and Yu appears to relate to inferring joins for data sets (Yu at Title). However, it appears that none of OraRep, Yu, or a combination of the two, teaches or suggests the combination of features of Claim 1, including those emphasized above.”

In view of the backgrounds and fields, the application is dedicated to quantifying success of data migration by comparison of tables and schemas and corresponding scores generated, and in light of the above arguments, a thorough review of the claimed subject matter, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
“aggregating at least a portion of a first data table, which is an output of a data pipeline of a first data processing system, into a first aggregated data table;
aggregating at least a portion of a second data table, which is an output of a data pipeline of a second data processing system, into a second aggregated data table;
performing a data comparison between the first aggregated data table and the second aggregated data table to obtain a data differentiating table;
performing a schema comparison between the first aggregated data table and the second aggregated data table to obtain a schema differentiating table, 
wherein the schema differentiating table includes indications of:
names of each column in the first aggregated data table,
any columns present in the first aggregated data table but not in the second aggregated data table, and
any columns with a type mismatch between the first and second aggregated data tables;
generating a first output validation score based on the data differentiating table;
generating a second output validation score based on the schema differentiating table; 
generating a summary comprising both the first and second output validation scores; and
deriving a value from the summary that indicates a similarity between the output of the data pipeline of the first data processing system and the output of the data pipeline of the second data processing system”.

An update search on prior art in domains (EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and the Examiner was persuaded that that features identified in the subject matters above is distinct from prior art and the subject matters disclosed or similarly disclosed in each of the independent claims 1, 14 and 15 are also among the merits of allowable subject matter of the application. 

Claims (2-13) are directly or indirectly dependent upon the independent claim 1, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-15 are allowed. 
Conclusions
7.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 13, 2022